     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                    )    Case No. 1:19-cv-00074-SKO
     Marcos Martinez,                                 )
10                                                    )    STIPULATION AND ORDER FOR
                    Plaintiff,                        )    EXTENSION OF TIME
11                                                    )
            vs.                                       )    (Doc. 16)
12                                                    )
     ANDREW SAUL, 1                                   )
13   Commissioner of Social Security,                 )
                                                      )
14                                                    )
                    Defendant.                        )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from September 23, 2019 to October 23, 2019, for Plaintiff to serve on defendant with
20   OPENING BRIEF. All other dates in the Court’s Scheduling Order shall be extended
21   accordingly.
22          This is Plaintiff’s second request for an extension of time. Plaintiff respectfully states that
23   the requested extension is necessary due several merit briefs being due on the same week of our
24   prior due date; in additional, Counsel has had over 30 administrative hearings in the preceding two
25
26
     1
27     Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
     party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42
28   U.S.C. § 405(g)(action survives regardless of any change in the person occupying the office of
     Commissioner of Social Security).


                                                  1
 1   weeks; and participated in Continuing Legal Education with the National Organization of Social
 2   Security Claimant Representatives which required Counsel to have limited access to his office.
 3          Counsel requires additional time to fully brief the case. Defendant does not oppose the
 4   requested extension. Counsel apologizes to the Defendant and Court for any inconvenience this
 5   may cause.
 6
                                           Respectfully submitted,
 7
 8   Dated: September 26, 2019                     PENA & BROMBERG, ATTORNEYS AT LAW

 9
                                       By: /s/ Jonathan Omar Pena
10
                                          JONATHAN OMAR PENA
11                                        Attorneys for Plaintiff

12
13
     Dated: September 27, 2019             MCGREGOR W. SCOTT
14                                         United States Attorney
                                           DEBORAH LEE STACHEL
15                                         Regional Chief Counsel, Region IX
16                                         Social Security Administration

17
                                       By: */s/ Beatrice Na
18                                        Beatrice Na
19                                        Special Assistant United States Attorney
                                          Attorneys for Defendant
20                                        (*As authorized by email on September 27, 2019)
21
                                               ORDER
22
23          Pursuant to the parties’ initial Stipulation and Order for Extension of Time (Doc. 14),

24   Plaintiff’s opening brief was due to be filed no later September 23, 2019. (Doc. 15.) Plaintiff filed

25   a second “Stipulation and Order for Extension of Time” on September 27, 2019—four days after
26   Plaintiff’s opening brief deadline expired. (Doc. 16.)
27          The Court may extend time to act after the deadline has expired because of “excusable
28   neglect.” Fed. R. Civ. P. 6(b)(1)(B). Here, although the Stipulation demonstrates good cause


                                                  2
 1   under to support the request for extension of time (see Fed. R. Civ. P. 16(b)(4)), no such excusable
 2   neglect has been articulated—much less shown—to justify the untimeliness of the request.
 3            Notwithstanding this deficiency, given the absence of bad faith or prejudice to Defendant
 4   (as evidenced by his agreement to the extension of time after the deadline) and in view of the
 5   liberal construction of Fed. R. Civ. 6(b)(1) to effectuate the general purpose of seeing that cases
 6
     are tried on the merits, see Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1258–59 (9th Cir.
 7
     2010), the Court GRANTS the parties’ stipulated request. The parties and their counsel are
 8
     cautioned that future post hoc requests for extensions of time will be viewed with disfavor.
 9
              IT IS HEREBY ORDERED that Plaintiff shall have an extension of time, to and including
10
     October 23, 2019, by which to file his opening brief. All other deadlines set forth in the Scheduling
11
     Order (Doc. 5) are modified accordingly.
12
13
     IT IS SO ORDERED.
14
15   Dated:     September 30, 2019                                 /s/   Sheila K. Oberto             .
16                                                      UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
27
28



                                                  3
